TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00472-CR


Sean Allen Harrison, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-06-300938, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant's notice of appeal in this cause was filed on August 17, 2007, and on
June 23, 2008, after the clerk's record and an eight volume reporter's record were filed, we sent
appellant notice that his brief was overdue.  Appellant sought and was granted a sixty-day extension
to file his brief, making the brief due July 28, 2008.   On July 28, appellant's new appellate
counsel filed a motion explaining his recent appointment to the case and asking for another sixty-day
extension of time.  We granted the motion, giving appellant until September 26.  On September 29,
appellant filed a motion requesting an additional thirty days to file his appellant's brief.  We grant
appellant's motion for extension of time and order him to file his brief no later than
October 27, 2008.

Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   October 7, 2008
Do Not Publish